—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 30, 1992, which ruled that claimant was entitled to receive unemployment insurance benefits.
Given the facts presented here, we find substantial evidence in the record to support the Board’s conclusion that claimant’s actions did not rise to the level of misconduct so as to disqualify him from receiving unemployment insurance benefits. The record fails to reveal any specific events which either supported the allegations made against him by his co-workers or led to his discharge. While the employer may have been generally dissatisfied with claimant’s work, this does not evidence that claimant was guilty of misconduct. The employer’s remaining contention has been considered and rejected as lacking in merit.
Weiss, P. J., Mikoll, Yesawich Jr., Crew III and Cardona, JJ. Ordered that the decision is affirmed, without costs.